                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JUSTIN EVERETT,                                    )
                                                   )
                             Plaintiff,            )
                                                   )
                 v.
                                                   )
FIELDWORKS, INC., LAURA                            )      Civil Action No. 2:17-cv-01495-PJP
BARKLEY, ZACHARY REIDER, CHRIS                     )
GALLAWAY and LEWIS GRANOFSKY,                      )
                                                   )
                             Defendants.           )

         DEFENDANTS’ MOTION TO ATTEND MEDIATION VIA TELEPHONE

        1.        Plaintiff, Justin Everett, proceeding pro se and in forma pauperis, has sued his

former employer Defendant, FieldWorks, LLC (“FieldWorks”), based on alleged racial and

gender discrimination.

        2.        Mediation is scheduled for March 12, 2019, pursuant to Court Order. (Doc. No.

48).

        3.        Pursuant to Section 2.7(A) of the Court’s Alternative Dispute Resolution Policies

and Procedures (“ADR Procedures”), each party must attend the selected ADR process session,

i.e., mediation in this case, in person unless excused.

        4.        A corporation or other entity satisfies the attendance requirement if represented

by a decision maker (other than counsel) who has full settlement authority and who is

knowledgeable about the facts of the case. See ADR Procedures, §2.7(A)(1).

        5.        A person who is required to attend the mediation may be excused from attending

in person upon a showing that personal attendance would impose an extraordinary or otherwise

unjustifiable hardship. See ADR Procedures, §2.7(D).

        6.        It is beyond dispute that requiring the Individual Defendants to appear in person

for the upcoming Mediation would impose an extraordinary or otherwise unjustifiable hardship.



2964504_1.docx
        7.      Plaintiff has sued FieldWorks and individual defendants, Christopher Gallaway

(“Gallaway”), Lewis Granofsky (“Granofsky”), Laura Moore (“Barkley”) and Zachary Reider

(“Reider”) (collectively, the “Individual Defendants”), alleging racial and gender discrimination

against them arising out of his September 2016 termination.

        8.      On February 15, 2019, Defendants filed a Motion for Summary Judgment and

supporting Memorandum (“Summary Judgment Motion”) as well as a corresponding Concise

Statement of Material Facts (“Facts”). (Doc Nos. 44-47).

        9.      The Summary Judgment Motion contains the following incontrovertible facts:

                   FieldWorks’ Pittsburgh office was set up in 2016 to register voters for the
                    2016 Presidential election. (Facts, ¶5).
                   FieldWorks shut down the Pittsburgh office once the voter registration
                    deadlines for the 2016 Presidential election (30-40 days before the November
                    8, 2016 election), had passed. (Facts, ¶6).
                   The Pittsburgh Office has no active clients or employees. (Facts, ¶7).
                   Plaintiff was hired in May 2016 to assist with voter registration and was
                    terminated on September 2016. (Facts, ¶¶18-21).

        10.     Based on the foregoing facts, Plaintiff’s damages in this case, if any, are very

minimal.      It is clear that, had Plaintiff retained his employment with FieldWorks, his

employment would have been terminated within weeks, anyway, because his primary
responsibility was to collect voter registration applications from unregistered individuals for the

2016 presidential election. (Facts, ¶19).

        11.     To require Defendants to appear in person for Mediation is unjustified in this

case.

        12.     Each and every Individual Defendant resides outside the Commonwealth and, in

most cases, hundreds of miles away. (Doc No. 44).

        13.     Specifically, the Individual Defendants reside in the following locations:




                                                 2
               (a)       Chris Gallaway:     Kensington, MD
               (b)       Lewis Granofsky:    Portland, Oregon
               (c)       Laura Barkley:      Cincinnati, OH
               (d)       Zachary Reider:     Boise, ID
(Statement of Facts, ¶¶29-55)

       14.     During the Initial Case Management Conference, the Court decided to hold a

settlement conference.

       15.     On behalf of all Defendants, Christopher Gallaway, Partner and member of

FieldWorks, was available telephonically.

       16.     For purposes of the Mediation, Defendants respectfully request that Mr. Gallaway

be permitted to appear telephonically for the Mediation on behalf of FieldWorks as well as the

Individual Defendants consistent with prior settlement discussions and his settlement authority in

this case on behalf of all Defendants.

       17.     For the foregoing reasons, Defendants respectfully requests that the within Motion

to Attend Mediation Via Telephone be granted and that Christopher Gallaway, who has full

settlement authority on behalf of FieldWorks and all Individual Defendants, be permitted to

appear telephonically for the upcoming March 12, 2019, mediation in accordance with the

proposed Order.
                                                Respectfully submitted,

                                                /s/ Jennifer S. Park
                                                Jennifer S. Park
                                                PA I.D. 205842 / jpark@cohenlaw.com
                                                Kelsey J. Gdovin
                                                PA I.D. 322715 / kgdovin@cohenlaw.com
                                                COHEN & GRIGSBY, P.C.
                                                625 Liberty Avenue
                                                Pittsburgh, PA 15222-3152
                                                412-297-4900 / Fax 412-209-0672
                                                Counsel for Defendants
Dated: March 7, 2019



                                                3
                                CERTIFICATE OF SERVICE


        I hereby certify that a true and correct copy of the foregoing Defendants’ Motion to

Attend Mediation Via Telephone was filed electronically on March 7, 2019. Notice of this filing

will be sent to all parties by operation of the Court’s electronic filing system. Parties may access

this filing through the Court’s system.



                                                     /s/ Jennifer S. Park
                                                     Jennifer S. Park




2964504_1.docx
